        Case 6:21-cv-00162-ADA-JCM Document 131 Filed 06/03/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                                                                           PILED
                                     WACO DIVISION                                         July
                                                                                                  03
                                                                                                       20?i
                                                                                 L#t-

                                                                                        SrRN
                                                                                                         r   c
 JENNILYN SALINAS, et al.

                Plaintiffs,

 V.                                                   Case No.: 6:21-cv-00162-ADA-JCM

 NANCY PELOSI, et al.

                 Defendants.


                          MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

         Comes now, Jonathan R. Bolton, applicant herein, and moves this Court to grant

admission to the United States District Court for the Western District of Texas pro hac vice to

represent Maine State Governor Janet T. Mills and Maine Secretary of State Shenna Bellows, in

this case, and would respectfully show the Court as follows:

         1.     Applicant is an Assistant Attorney General with the Office of the Maine Attorney

General with its office at: 6 State House Station, Augusta, Maine 04333, telephone (207) 626-

8551, Facsimile (207) 287-3145.

         2.     Since March 15, 2010, Applicant has been and presently is a member of and in

good standing with the Bar of the State of Maine. Applicant's Maine bar license number is

4597.

         3.     Applicant has been admitted to practice before the following courts:


                 Court:                                 Admission date:

                 State of Maine (#4597)                  March 2010
      Case 6:21-cv-00162-ADA-JCM Document 131 Filed 06/03/21 Page 2 of 6




                State of New York (#4446 126)            October 2006

               United States District Court for the
                                                        November 2010
               District of Maine
               United States Court of Appeals for        Febrnary 2012
               the First Circuit
               United States Court of Appeals for
                                                         March 2010
               the Second Circuit
               United States District Court for the
                                                         April 2008
               Eastern District of New York
                United States District Court for the     April 2008
                Southern District of New York


         4.    Applicant is presently a member in good standing of the bars of the courts listed

above.

         5.    I have not previously applied to Appear Pro Hac Vice in this district court.

         6.    Applicant has never been subject to grievance proceedings or involuntary removal

proceedings while a member of the bar of any state or federal court.

         7.    Applicant has not been charged, arrested, or convicted of a criminal offense or

offenses.

         8.    Applicant has read and is familiar with the Local Rules of the Western District of

Texas and will comply with the standards of practice set out therein.

         9.    Applicant will file an Application for Admission to Practice before the United

States District Court for the Western District of Texas, if so requested. Applicant does not have

co-counsel in this case who is admitted to practice before the United States District Court for the

Western District of Texas.

         10.   Applicant is an attorney employed by a government entity, that is The Office of

the Maine Attorney General, and therefore, in accordance with Local Rule AT-l(G), is exempt

from the $100.00 fee for admission to appear pro hac vice.
      Case 6:21-cv-00162-ADA-JCM Document 131 Filed 06/03/21 Page 3 of 6




       Wherefore, Applicant prays that this Court enter an order permitting the admission of

Jonathan R. Bolton to the Western District of Texas pro hac vice for this case.

                                             Respectfully submitted,




                                             Jonathan R.1qlton, Maine Bar No. 4597
                                             Assistant ftorney General
                                             Office of fhe Maine Attorney General
                                             6 State House Station
                                             Augusta, ME 04333
                                             j onathan.boltonmaine.gov
                                             (207) 626-8551


                                             Attorneyfor Governor Janet T. Mills and
                                             Secretary of State Shenna Bellows
      Case 6:21-cv-00162-ADA-JCM Document 131 Filed 06/03/21 Page 4 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of June, 2021, I have served the original and one

copy of the Motion for Admission Pro Hac Vice and proposed order upon the Clerk of Court by

UPS overnight mail. I further certify that I have served a true and correct copy of the motion and

proposed order by U.S. First Class mail upon the following attorneys of record:

 Paul M. Davis                                     Lee M. Stoy, Jr.
 Paul M. Davis & Associates, P.C.                  Office of the Georgia Attorney General
 5720 Maine St, #2066                              40 Capitol Square SW
 Frisco, TX 75034                                  Atlanta, GA 30334

 Vincent P. France                                 Andrew D. Mccartney
 Arkansas Attorney General's Office                Caitlyn Nestleroth Johnson
 323 Center Street, Suite 200                      William Travis Garrison
 Little Rock, AR 72201                             Ohio Attorney General
                                                   Constitutional Offices Section
                                                   30 E. Broad Street,     Floor
                                                   Columbus, OH 43215

 Jennifer L. Lewis                                 Jennifer S. Ramsey
 Oklahoma Office of Attorney General               NH Dept. of Justice, Civil Bureau
 313 NE 21st Street                                33 Capitol Street
 Oklahoma City, OK 73105                           Concord, NH 03301




                                             Jonathan W/Bolton, Maine Bar No. 4597
                                             Assistant Attorney General
                                              Office of the Maine Attorney General
                                              6 State House Station
                                             Augusta, ME 04333
                                             jonathan.bolton@maine.gov
                                              (207) 626-8551

                                             Attorney for Governor Janet T Mills and
                                             Secretary ofState Shenna Bellows
            Case 6:21-cv-00162-ADA-JCM Document 131 Filed 06/03/21 Page 5 of 6
                                                                                  REGIONAL OFFICES
                                                                                  84 HARLOW ST. 2ND FLOOR
                                                                                  BANGOR, MAINE 04401
                                                                                  TEL:   (207) 941-3070
                                                                                  FAX:   (207) 941-3075
AARON M. FREY
  ATTORNEY GENERAL
                                                          p                       125 PRESUMPSCOT ST., SUITE    26
                                                                                  PORTLAND, MAINE 04103
                                                                                  TEL:   (207) 822-0260
                                                                                  FAX:   (207) 822-0259
                                              STATE OF MAINE
                                     OFFICE OF THE ATTORNEY GENERAL               14 ACCESS HIGHWAY, STE.   1

TEL: (207) 626-8800                                                               CARIBOU, MAINE 04736
                                          6 STATE HOUSE STATION                   TEL: (207) 496-3792
TTY USERS CALL MAINE RELAY 711
                                       AUGUSTA, MAINE 04333-0006                  FAX: (207) 496-3291




                                                    June 2, 2021



    VIA UPS OVERNIGHT MAIL

    U.S. District Clerk's Office
    Attn: Attorney Admission
    Western District of Texas Waco Location
    800 Franklin Ave., Room 380
    Waco, TX 76701

             Re:     Jennilyn Salinas, et al. v. Nancy Pelosi, et al.
                     Case No 6:21-cv-00162-ADA-JCM

    Dear Sir or Madam:

           Enclosed for filing please find original and one copy of my Motion for Admission Pro
    Hac Vice and proposed Order. In accordance with Local Rule AT-l(G), my application is
    exempt from the $100.00 fee admission to appear pro hac vice. Please present this motion and
    proposed order to the presiding judge for his consideration.

             Thank you for your attention to this matter.




                                                     JONATHAN R. BOLTON
                                                     Assistant Attorney General
     JRB/lsf
     Enclosures
Case 6:21-cv-00162-ADA-JCM Document 131 Filed 06/03/21 Page 6 of 6




                 a,
                                                        I                                                        M      -JC.JOW<




                 U


                 I-)
                 0
                                      _____                                                        to
            U               'U

                                                        0
            0
                 0
                 r.J
                 '0                                     <0
                                                        >-r.'I
                                                                                 p                                           w

            I-   I
                                                                                                   C'      >-
                                                                                 '.0               m
                                                                                                   d.
                                                                                                           <

                                    _________
                                                                                                           0
                                                                                                           2                     I
                                                                                                                                 1




                                                                                                                  HERE FOLD




                              04330 ME AUGUSTA                        04330 ME AUGUSTA                           04330 .ME AUGUSTA
                             DR CENTER CIVIC 308                       WAY CROSSING 14                                  ST STONE 24
                 8455 STORE PARTS AUTO ADVANCE                    #8351 STORE MICHAELS                             #4158 STORE CVS
                                 P0I5tTM   Access UPS                  P0IntTM Access UPS                            Point Access UPS

                                                                        area. your in driver UPS any to package the Hand
                 packages. CampusShip your all pickup driver UPS a have to Pickup day future or day same a Schedule
                                                                           Locations. UPS select and CampusShip of area
      Resources the visit please you, nearest location the find To Boxes. Drop at accepted also are Ground) via (including
           Services(SM) Return UPS via sent Items you. near Outlet Shipping Authorized or Staples® Center, Customer
            UPS Box, Drop UPS location, Point(TM) Access UPS Store®, UPS The of location any to package your Take
                                                                                            Pickup Daily a without Customers

                                                                           usual. as shipment(s) your pickup will driver Your
                                                                                               Pickup Daily a with Customers
                                                                                       UPS TO SHIPMENT YOUR GETTING 3.

                                                label. entire the over tape shipping plastic clear using label folded the affix
    pouch, a have not do you If Pouch. Shipping UPS a in label the Place below. line solid the at label printed the Fold 2.

                                                                                                               label. the print
        to menu File the from Print select function this support not does browser your If Note: appears. that box dialog print
      the on button Print the Select package. your to attached labels tracking or shipping other no are there Ensure 1.

                                                                                              Label ViewlPrint CampusShip: UPS
